                Case 19-10684-KG             Doc 473        Filed 05/30/19        Page 1 of 18



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                      x
In re:                                                :    Chapter 11
                                                      :
HEXION HOLDINGS LLC, et al.,1                         :    Case No. 19-10684 (KG)
                                                      :
                          Debtors.                    :    (Jointly Administered)
                                                      :
                                                      :    Proposed Obj. Deadline: June 6, 2019 at 1:00 p.m. (ET)
                                                      :    Proposed Hr’g Date: June 7, 2019 at 2:00 p.m. (ET)
                                                      x

                     DEBTORS’ MOTION FOR ORDER
                AUTHORIZING DEBTORS TO (A) ENTER INTO
    AND PERFORM UNDER COMMITMENT AND ENGAGEMENT LETTERS AND
    FEE LETTERS RELATING TO THE NEW DEBT, (B) PAY FEES AND EXPENSES
    IN CONNECTION THEREWITH, AND (C) PROVIDE RELATED INDEMNITIES


                 Hexion Holdings LLC (“Hexion”) and its affiliated debtors and debtors in

possession (collectively, the “Debtors”) respectfully submit this motion for the entry of an order,

substantially in the form attached as Exhibit A (the “Proposed Order”), pursuant to sections

105(a), 363, 503(b) and 507(a)(2) of title 11 of the United States Code (the “Bankruptcy

Code”) and rules 6004(a) and 6004(h) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), (a) authorizing the Debtors to enter into and perform under (i) the

Commitment Letter by and among JPMorgan Chase Bank, N.A. (“JPMorgan”), Credit Suisse

AG (acting through such of its affiliates or branches as it deems appropriate, “CS”) and Credit

Suisse Loan Funding LLC (“CSLF” and, together with CS and their respective affiliates,

1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Hexion Holdings LLC (6842); Hexion LLC (8090); Hexion Inc. (1250); Lawter International Inc. (0818); Hexion CI
Holding Company (China) LLC (7441); Hexion Nimbus Inc. (4409); Hexion Nimbus Asset Holdings LLC (4409);
Hexion Deer Park LLC (8302); Hexion VAD LLC (6340); Hexion 2 U.S. Finance Corp. (2643); Hexion HSM
Holdings LLC (7131); Hexion Investments Inc. (0359); Hexion International Inc. (3048); North American Sugar
Industries Incorporated (9735); Cuban-American Mercantile Corporation (9734); The West India Company (2288);
NL Coop Holdings LLC (0696); and Hexion Nova Scotia Finance, ULC (N/A). The address of the Debtors’
corporate headquarters is 180 East Broad Street, Columbus, Ohio 43215.



US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG             Doc 473        Filed 05/30/19       Page 2 of 18



“Credit Suisse”), Wells Fargo Bank, National Association (“Wells Fargo”), Barclays Bank PLC

(“Barclays”), Citigroup Global Markets Inc. (“CGMI” and, together with Citibank, N.A.,

Citicorp USA, Inc., Citicorp North America, Inc. and/or any of their affiliates as Citi shall

determine, “Citi”), on behalf of Citi, Deutsche Bank AG New York Branch (“DBNY”),

Deutsche Bank Securities Inc. (“DBSI”) and Goldman Sachs Bank USA (“Goldman Sachs”

and, together with JPMorgan, Credit Suisse, Wells Fargo, Barclays, Citi, DBNY, DBSI and

Goldman Sachs, “ABL Commitment Parties) and Hexion Inc. (the “Company”) relating to a

new asset-based credit facility (the “ABL Commitment Letter”), (ii) the Engagement Letter by

and among JPMorgan, Credit Suisse, CGMI, on behalf of Citi, Goldman Sachs, Barclays, and

DBSI (collectively, the “Term Loan Engagement Parties”) and the Company relating to a new

term loan facility (the “Term Loan Engagement Letter”), (iii) the Engagement Letter by and

among Credit Suisse Securities (USA) LLC (“CS Securities”), J.P. Morgan Securities LLC

(“JPMorgan Securities”), Goldman Sachs & Co. LLC (“GS Co.”), CGMI, Barclays Capital

Inc. (“Barclays Capital”), DBSI, and Blackstone Advisory Partners L.P. (“Blackstone” and,

together with CS Securities, JPMorgan Securities, GS Co., CGMI, Barclays Capital and DBSI,

the “Notes Engagement Parties” and, together with the ABL Commitment Parties and the Term

Loan Engagement Parties, the “Arrangers”) and the Company relating to new senior unsecured

notes (the “Notes Engagement Letter” and, together with the ABL Commitment Letter and

Term Loan Engagement Letter, the “Commitment and Engagement Letters”), and (iv) certain

fee letters relating to the New Debt (collectively, the “Fee Letters”);2 (b) pay certain fees and


2
  Copies of the ABL Commitment Letter and the Term Loan Engagement Letter, and a redacted copy of the Notes
Engagement Letter, are annexed hereto as Exhibits B, C, and D, respectively. Simultaneously with the filing of this
Motion, the Debtors are filing a motion seeking authority to file the Notes Engagement Letter in redacted form and
the Administrative Agency Fee Letter (the “ABL Administrative Fee Letter”), the $350 million Senior Secured
Exit Asset-Based Credit Facility Fee Letter (the “ABL Facility Fee Letter” and, together with the ABL
Administrative Fee Letter, the “ABL Fee Letters”), the Exit Term Loan Facility Arrangement Fee Letter (the
“Term Arrangement Fee Letter”), the Exit Term Loan Facility Administrative Agency Fee Letter (the “Term

                                                        2
US-DOCS\107933366.15RLF1 21324610v.1
                 Case 19-10684-KG             Doc 473         Filed 05/30/19       Page 3 of 18



expenses provided for in the Commitment and Engagement Letters and the Fee Letters; and

(c) provide certain related indemnities. In support of this Motion, the Debtors respectfully

represent:


                                       PRELIMINARY STATEMENT

         1.       Solicitation of the Plan 3 is underway, and the Debtors are on the precipice of

confirming a Plan that has overwhelming support at every level of the Debtors’ capital structure,

maximizes recoveries to all of the Debtors’ creditors, and substantially de-levers the Debtors’

balance sheet. Under the Plan, the Reorganized Debtors intend to enter into and borrow under a

new asset-based credit facility contemplated by the ABL Commitment Letter (the “New ABL

Credit Facility”) and the term loan contemplated by the Term Loan Engagement Letter (the

“New Term Loan”) and issue senior unsecured notes as contemplated by the Notes Engagement

Letter (the “New Notes”), which, in the aggregate, will give the Reorganized Debtors

approximately $2 billion in debt financing upon emergence. These borrowings are necessary to

fund distributions under the Plan, repay the Debtors’ DIP Facilities, and allow the Debtors to

successfully emerge from chapter 11 with sufficient post-emergence liquidity.                                  More

immediately, though, the Debtors need to take the critical step of entering into the Commitment

and Engagement Letters and the Fee Letters with the Arrangers in order to facilitate the New

________________________
(cont'd from previous page)
Administrative Fee Letter” and, together with the Term Arrangement Fee Letter, the “Term Loan Fee Letters”),
and the fee letter related to the New Notes (the “Notes Fee Letter”) under seal (the “Sealing Motion”).
Accordingly, the description of the fees set forth in the Notes Engagement Letter has been redacted in the publicly-
filed version of this Motion. As more fully set forth in the Sealing Motion, the unredacted version of this Motion and
the Fee Letters have been or will be shared only with the U.S. Trustee (as defined below), and the counsel and
financial advisors to the Creditors’ Committee on a confidential and “professionals’ eyes only” basis, and certain
other parties with whom the Debtors are permitted to share the Fee Letters pursuant to the terms of the Commitment
and Engagement Letters, as applicable.
3
 Capitalized terms used but not defined in this motion have the meanings used in the Second Amended Joint
Chapter 11 Plan of Reorganization of Hexion Holdings LLC and Its Debtor Affiliates under Chapter 11 of the
Bankruptcy Code [Docket No. 446] (as may be amended, modified, or supplemented from time to time, the “Plan”).


                                                          3
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG       Doc 473       Filed 05/30/19   Page 4 of 18



ABL Credit Facility, the New Term Loan, and the New Notes being in place upon the Debtors’

emergence from chapter 11.

        2.       The Commitment and Engagement Letters contain the terms of (a) the ABL

Commitment Parties’ agreement to act as joint lead arrangers and joint bookrunners for the New

ABL Credit Facility, (b) the Term Loan Engagement Parties’ agreement to act as joint lead

arrangers and joint bookrunners for the New Term Loan, and (c) the Notes Engagement Parties’

agreement to act as underwriters, placement agents, or initial purchasers for the New Notes, as

well as their respective agreements to initiate a syndication and private placement process for

those financings. With the Debtors’ Plan confirmation hearing less than one month away, it is

imperative that syndication and private placement begin immediately to secure commitments for

the exit facilities and ensure that the Debtors have sufficient time to obtain the most favorable

exit financing terms possible without delaying their emergence from chapter 11. However, the

Arrangers require assurance in the form of the Proposed Order that the Debtors will be

authorized to pay certain fees and expenses, provide certain indemnities, and perform their

obligations under the Commitment and Engagement Letters and the Fee Letters before

proceeding with the syndication process.

        3.       The Debtors and their advisors conducted a robust marketing process through

which they received proposals from several potential arrangers. After careful analysis and

extensive negotiations, the Debtors, the ABL Commitment Parties, the Term Loan Engagement

Parties, and the Notes Engagement Parties agreed upon the terms of the Commitment and

Engagement Letters and the Fee Letters, which are fair and reasonable, and represent the best

terms available to the Debtors. The Debtors, in their sound business judgement, believe that

entering into and performing their obligations under the Commitment and Engagement Letters



                                                 4
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG           Doc 473       Filed 05/30/19   Page 5 of 18



and the Fee Letters is in the best interests of the Debtors, their estates, and their creditors, and

therefore the relief requested in this motion should be granted.

                                       JURISDICTION AND VENUE

         4.      This Court has jurisdiction to consider this motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b), and, under Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware, the Debtors

consent to the entry of a final order by the Court in connection with this Motion to the extent that

it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

Venue of these cases and this motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.

The statutory and legal predicates for the relief requested herein are sections 105(a), 363(b),

503(b) and 507(a)(2) of the Bankruptcy Code and Rules 6004(a) and 6004(h) of the Bankruptcy

Rules.

                                            BACKGROUND

                 5.       On April 1, 2019 (the “Petition Date”), each of the Debtors commenced a

voluntary case under chapter 11 of the Bankruptcy Code with the United States Bankruptcy

Court for the District of Delaware (the “Court”). The Debtors are authorized to operate their

business and manage their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. On April 10, 2019, the Office of the United States Trustee for the




                                                     5
US-DOCS\107933366.15RLF1 21324610v.1
                 Case 19-10684-KG           Doc 473        Filed 05/30/19       Page 6 of 18



District of Delaware (the “U.S. Trustee”) appointed the Official Committee of Unsecured

Creditors (the “Creditors’ Committee”).4

                 6.       Additional information about the Debtors’ business, capital structure, and

the events leading up to the Petition Date are set forth in the Declaration of George F. Knight,

Executive Vice President and Chief Financial Officer, in Support of the Debtors’ Chapter 11

Petitions and First Day Pleadings (the “Knight Declaration”) [Docket No. 3], filed on the

Petition Date.

                                         RELIEF REQUESTED

                 7.       The Debtors respectfully request entry of the Order, which authorizes the

Debtors to: (a) enter into and perform under each of the Commitment and Engagement Letters

and the related Fee Letters; (b) pay certain fees and expenses associated with the Commitment

and Engagement Letters and the related Fee Letters; and (c) provide certain related indemnities.

                              PLAN AND EXIT FINANCING PROCESS

                 8.       On May 22, 2019, the Court entered an order [Docket No. 441] approving

the Disclosure Statement for Second Amended Joint Chapter 11 Plan of Reorganization of

Hexion Holdings LLC and Its Debtor Affiliates under Chapter 11 of the Bankruptcy Code (as

amended, modified, and/or supplemented, the “Disclosure Statement”), authorizing the Debtors

to solicit votes on the Plan, and granting related relief. On May 23, 2019, the Debtors filed

solicitation versions of the Plan [Docket No. 446] and Disclosure Statement [Docket No. 447].

A hearing to consider confirmation of the Plan is scheduled for June 24, 2019. [See Docket No.

449].



4
 On April 24, 2019, the U.S. Trustee amended its appointment of the Creditors’ Committee to add two additional
members. See Docket No. 190. On April 29, 2019, the U.S. Trustee further amended its appointment of the
Creditors’ Committee to replace one member. See Docket No. 226.


                                                       6
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG          Doc 473       Filed 05/30/19   Page 7 of 18



                 9.       For the Plan to be effective, all conditions precedent to the incurrence of

the New Debt must be satisfied or waived pursuant to the terms of the New Debt Documentation.

See Plan, Art. VIII.A.4.          The New Debt is expected to provide the Debtors with up to

approximately $2,000,000,000 in debt financing, in the aggregate, which will permit the Debtors

to repay the DIP Facilities, make other distributions contemplated under the Plan, and leave them

with adequate liquidity for post-emergence operations.

                 10.      To obtain the debt financing required under the Plan, the Debtors, with the

assistance of their financial advisor, Moelis & Company LLC (“Moelis”), contacted twelve

financial institutions regarding the possibility of providing or arranging an asset-based loan

(“ABL”), term loan, and/or notes in connection with the Debtors’ emergence from chapter 11.

Eleven of the financial institutions submitted proposals to the Debtors, offering a range of terms

and interest rates, including four unique structures for their exit financing. The Debtors and their

advisors extensively evaluated each proposal received (including the cost and execution risk

associated with each proposal) and determined that the proposals contemplated in the

Commitment and Engagement Letters represented the best available proposals for arranging the

New ABL Credit Facility, the New Term Loan, and the New Notes, respectively. Furthermore,

the Debtors have negotiated the terms of the Commitment and Engagement Letters and the Fee

Letters and will continue to negotiate the terms of the New ABL Credit Facility, the New Term

Loan, and the New Notes leading up to and throughout the syndication process.

                 THE COMMITMENT, ENGAGEMENT, AND FEE LETTERS

                 11.      The ABL Commitment Letter contemplates a $350,000,000 secured,

asset-based revolving credit facility, including a $150,000,000 sub-facility in the form of letters

of credit, subject to certain borrowing base requirements at an interest rate substantially



                                                    7
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG          Doc 473       Filed 05/30/19     Page 8 of 18



consistent with the Debtors’ prepetition asset-based revolving credit agreement.5 The following

is a summary of the key terms of the ABL Commitment Letter and the related Fee Letters:

                     Roles; Syndication. The Debtors will engage each of JPMorgan, CSLF, Wells
                      Fargo, Barclays, Citi, DBSI and Goldman Sachs as joint bookrunners and
                      joint lead arrangers (the “ABL Lead Arrangers” and, together with the initial
                      lenders and their respective affiliates, the “Financial Institutions”) for
                      structuring, arranging and syndication of the New ABL Credit Facility. Each
                      of the ABL Lead Arrangers will use commercially reasonable efforts to
                      assemble a syndicate of financial institutions (which shall not include certain
                      ineligible institutions specified by the Debtors) as lenders under the New ABL
                      Credit Facility to provide the necessary asset-based revolving financing
                      commitments of up to $350,000,000. See ABL Commitment Letter §§ 1-3.
                      JPMorgan will act as sole administrative agent and collateral agent under the
                      New ABL Credit Facility, except that the Debtors may appoint co-agents and
                      co-managers reasonably acceptable to the Financial Institutions. The Debtors
                      have agreed to assist the ABL Lead Arrangers in forming a syndicate,
                      including, among other things, making the Debtors’ management available for
                      meetings with prospective lenders, assisting in the preparation of marketing
                      materials, and providing certain information reasonably requested by
                      JPMorgan and CSLF. See id. § 3.

                     Expenses. In the event the closing date of the New ABL Credit Facility
                      (the “ABL Closing Date”) occurs, the Debtors will pay or reimburse all
                      reasonable documented out-of-pocket fees, costs and expenses incurred by the
                      Financial Institutions in connection with their due diligence, approval,
                      documentation, syndication and closing of the New ABL Credit Facility,
                      including but not limited to reasonable and documented attorneys’ fees and
                      legal expenses of counsel identified in the New ABL Credit Facility term
                      sheet and one local counsel for the ABL Lead Arrangers. See id. § 7.

                     Indemnity. The Debtors will indemnify and hold harmless each Financial
                      Institution and its affiliates, and the respective officers, directors, employees,
                      agents, controlling persons, members, advisors and representatives of each of
                      the foregoing and their respective successors and assigns. See id. § 7. The
                      Debtors’ indemnification obligations are subject to customary carve-outs for
                      losses arising from (a) willful misconduct, bad faith or gross negligence of an
                      indemnified person, (b) a material breach of the ABL Commitment Letter by
                      an indemnified person, (c) disputes solely among indemnified persons not
                      involving any act or omission of the Debtors, or (d) any settlement entered
                      into by an indemnified person without the Debtors’ consent, among other
                      exclusions. See id. § 7.

5
  Summaries of material terms of the New ABL Credit Facility, the New Term Loan, and the New Notes will be
filed as part of the Plan Supplement.


                                                    8
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG           Doc 473       Filed 05/30/19   Page 9 of 18



                      Fees. The Debtors will pay the fees described in the ABL Fee Letters on the
                       ABL Closing Date. See ABL Administrative Fee Letter § 1; ABL Facility Fee
                       Letter § 1.

                      Confidentiality. The ABL Commitment Letter contains certain confidentiality
                       restrictions prohibiting the Debtors and their affiliates from disclosing the
                       ABL Commitment Letter, the related ABL Fee Letters, and their contents to
                       third parties, subject to certain exceptions, including permitting the Debtors to
                       disclose the ABL Commitment Letter and the ABL Fee Letters to (a) this
                       Court, under seal or in redacted form, to the extent required to obtain Court
                       approval of the ABL Commitment Letter and ABL Fee Letters, (b) the
                       advisors to the Creditors’ Committee, and (c) the U.S. Trustee. See ABL
                       Commitment Letter § 12.

                 12.      The Debtors also seek authority to enter into and perform under the Term

Loan Engagement Letter, pursuant to which the Term Loan Engagement Parties will undertake

to syndicate a $1.2 billion secured term loan facility. The following is a summary of the key

terms of the Term Loan Engagement Letter and the related Term Loan Fee Letters:

                      Roles; Syndication. The Debtors will engage each of JPMorgan, CSLF, Citi,
                       Goldman Sachs, Barclays and DBSI as joint bookrunners and joint lead
                       arrangers (the “Term Loan Lead Arrangers”) for structuring, arranging and
                       syndication of the New Term Loan. Each of the Term Loan Lead Arrangers
                       will use commercially reasonable efforts to assemble a syndicate of banks,
                       financial institutions and other institutional lenders (which shall not include
                       certain ineligible institutions specified by the Debtors) as lenders (the
                       “Lenders”) under the New Term Loan to provide the necessary term loan
                       financing commitments of up to $1,200,000,000. See Term Loan Engagement
                       Letter § 1. JPMorgan will act as sole administrative agent and sole collateral
                       agent under the New Term Loan, except that the Debtors may appoint co-
                       agents and co-managers reasonably acceptable to the Term Loan Engagement
                       Parties. The Debtors have agreed to assist the Term Loan Lead Arrangers in
                       forming a syndicate, including, among other things, making the Debtors’
                       management available for meetings with prospective lenders, assisting in the
                       preparation of marketing materials, and providing certain information
                       reasonably requested by the Term Loan Lead Arrangers and Lenders. See id.
                       § 3.

                      Expenses. In the event the closing date of the New Term Loan (the “Term
                       Closing Date”) occurs, the Debtors will pay or reimburse all reasonable
                       documented out-of-pocket fees, costs and expenses incurred by the Term
                       Loan Lead Arrangers in connection with their due diligence, syndication,
                       travel, disbursements and other charges of counsel and of a single firm of


                                                     9
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG          Doc 473     Filed 05/30/19    Page 10 of 18



                       local counsel to the Term Loan Lead Arrangers in each appropriate
                       jurisdiction retained with your written consent. See id. § 6.

                      Indemnity. The Debtors will indemnify and hold harmless each of the Term
                       Loan Engagement Parties, each of their respective affiliates, and each of their
                       officers, directors, employees, agents, advisors, representatives, controlling
                       persons and members and their successors and assigns on the terms set forth
                       in Section 6 of the Term Loan Engagement Letter. See id. § 6. The Debtors’
                       indemnification obligations are subject to customary carve-outs for losses
                       arising from (a) willful misconduct, bad faith or gross negligence of an
                       indemnified person, (b) a material breach of the Term Loan Engagement
                       Letter by an indemnified person, (c) disputes solely among indemnified
                       persons not involving any act or omission of the Debtors, or (d) any settlement
                       entered into by an indemnified person without the Debtors’ consent, among
                       other exclusions. See id. § 7.

                      Fees. The Debtors will pay the fees described in the Term Loan Fee Letters
                       on the Term Closing Date. See Term Administrative Fee Letter § 1; Term
                       Arrangement Fee Letter § 1.

                      Confidentiality. The Term Loan Engagement Letter contains certain
                       confidentiality restrictions prohibiting the Debtors and their affiliates from
                       disclosing the Term Loan Engagement Letter, the related Term Loan Fee
                       Letters, and their contents to third parties, subject to certain exceptions,
                       including requiring the Debtors to file the Term Loan Fee Letters with this
                       Court under seal or in redacted form reasonably satisfactory to the Term Loan
                       Lead Arrangers, and to provide an unredacted copy to the U.S. Trustee and to
                       the advisors of the Creditors’ Committee. See Term Loan Engagement Letter
                       § 6.

                 13.      In addition to the ABL Commitment Letter and the Term Loan

Engagement Letter, the Debtors seek authority to enter into and perform under the Notes

Engagement Letter, pursuant to which the Notes Engagement Parties will undertake a Rule 144A

or other private placement of senior unsecured notes in aggregate principal amount of $450

million. The following is a summary of the key terms of the Notes Engagement Letter and

Notes Fee Letter:

                      Roles. The Debtors will engage each of the Notes Engagement Parties as joint
                       lead bookrunning managing underwriters, joint lead bookrunning managing
                       placement agents, or joint lead bookrunning managing initial purchasers (the
                       “Notes Underwriters”) for the structuring, underwriting and placement of the
                       New Notes. The Notes Underwriters services consist of (i) assistance in the

                                                    10
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG         Doc 473      Filed 05/30/19     Page 11 of 18



                      preparation of an offering document, (ii) assistance in structuring such
                      offering and its terms, (iii) assistance in the preparation of any rating agency
                      presentations and roadshows, and (iv) organizing the marketing effort to
                      identify selected purchasers of the New Notes. See Notes Engagement Letter
                      § 1. The Debtors have agreed to assist the Notes Underwriters in the
                      completion of the offerings, including, among other things, making the
                      Debtors’ senior officers and representatives available to the Notes
                      Underwriters in connection with the offering (including by making them
                      available to assist in the preparation of one or more offering documents, to
                      participate in due diligence sessions, and to participate in one or more
                      roadshows) and providing certain information reasonably requested by the
                      Notes Underwriters. See id. § 2.

                     Expenses. In connection with any offering, the Debtors shall cause the
                      applicable issuer to pay for all printing costs, filing fees, customary “blue sky”
                      fees and expenses relating to filings and clearances with the Financial Industry
                      Regulatory Authority, Inc. and any rating agencies and the Debtors’ share of
                      road-show costs. See id. § 6.

                     Indemnity. The Debtors will indemnify and hold harmless each of the Notes
                      Engagement Parties, each of their respective affiliates, and each of their
                      members, directors, officers, partners, agents, advisors, employees, and any
                      other controlling persons on the terms set forth in Annex A of the Notes
                      Engagement Letter. See id. § 5. The Debtors’ indemnification obligations are
                      subject to customary carve-outs for losses arising from (a) willful misconduct
                      or gross negligence of an indemnified person, or (b) certain settlements
                      entered into by an indemnified person without the Debtors’ consent, among
                      other exclusions, in each case as set forth in Annex A. See id. Annex A.

                     Fees. The Debtors will pay the fees described in the Notes Engagement Letter
                      and Notes Fee Letter on the closing of the offering of the New Notes. See id.
                      § 6.

                     Confidentiality. The Notes Engagement Letter contains certain confidentiality
                      restrictions prohibiting the Debtors and their affiliates from disclosing the
                      Notes Engagement Letter and its contents to third parties, subject to certain
                      exceptions, including allowing the Debtors to file the Notes Engagement
                      Letter with this Court under seal and to provide unredacted copies to the U.S.
                      Trustee and to the counsel and financial advisors to the Creditors’ Committee
                      on a confidential and “professionals’ eyes only” basis. See id. § 9.




                                                   11
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG        Doc 473       Filed 05/30/19   Page 12 of 18



                                  BASIS FOR RELIEF REQUESTED

I.       Entry Into and Performance Under the Commitment and Engagement Letters and
         the Fee Letters is a Sound Exercise of the Debtors’ Business Judgment and Should
         be Approved.

                 14.      The Debtors are seeking authority under sections 105(a) and 363(b) of the

Bankruptcy Code to enter into and perform under the Commitment and Engagement Letters and

the Fee Letters, including paying certain fees and reimbursing expenses provided thereunder, and

providing certain related indemnities. Section 105(a) of the Bankruptcy Code provides, in

pertinent part, that the “[c]ourt may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of” the Bankruptcy Code. 11 U.S.C. § 105(a). Under

section 363(b)(1) of the Bankruptcy Code, a debtor may, in the exercise of its sound business

judgment and after notice and a hearing, “use, sell or lease, other than in the ordinary course of

business, property of the estate.” Id. § 363(b)(1).

                 15.      Generally, the debtor is only required to “show that a sound business

purpose” justifies the proposed use of property. In re Montgomery Ward Holding Corp., 242

B.R. 147, 153 (D. Del. 1999); see also In re Phx. Steel Corp., 82 B.R. 334, 335–36 (Bankr. D.

Del. 1987) (requiring “good business reason” for use under section 363(b) of the Bankruptcy

Code).     This standard prohibits other parties from second-guessing the debtor’s business

judgment if the debtor has shown that the proposed use will benefit the debtor’s estate. See In re

Johns-Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (“Where the debtor articulates a

reasonable basis for its business decisions (as distinct from a decision made arbitrarily or

capriciously), courts will generally not entertain objections to the debtor’s conduct.”); see also In

re Tower Air, Inc., 416 F.3d 229, 238 (3d Cir. 2005) (“Overcoming the presumptions of the

business judgment rule on the merits is a near-Herculean task.”).



                                                  12
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG         Doc 473    Filed 05/30/19     Page 13 of 18



                 16.      Substantial business justifications support the Debtors’ decision to enter

into the Commitment and Engagement Letters and the Fee Letters, pay the required fees and

expenses, and provide the required indemnities. First, the Debtors have an urgent need to solidify

lending commitments for the New ABL Credit Facility and the New Term Loan, and the

placement of the New Notes, as, without committed exit financing contemplated by the Plan, the

Debtors will be unable to fund distributions under the Plan, repay the DIP Facilities, or

successfully emerge from chapter 11 with sufficient post-emergence liquidity.            The ABL

Commitment Parties’ and the Term Loan Engagement Parties’ syndication efforts, and the Notes

Engagement Parties’ placement efforts, are integral to the Debtors’ ability to promptly obtain

those commitments.

                 17.      Second, the Debtors undertook a thorough marketing process followed by

careful analysis of each proposal and extensive negotiations with the ABL Commitment Parties,

the Term Loan Engagement Parties, and the Notes Engagement Parties to reach the terms of the

Commitment and Engagement Letters and the Fee Letters, which are fair and reasonable under

the circumstances.

                 18.      Third, commencing the syndication process, as well as obtaining

commitments for the New ABL Facility, sends a strong, positive signal to the Debtors’ creditors,

many of whom will either continue to do business with the Reorganized Debtors or be the

Reorganized Debtors’ new shareholders, that (a) capital markets are confident in the

Reorganized Debtors’ prospects and (b) the Reorganized Debtors will emerge with the liquidity

they need for successful post-emergence operations.

                 19.      Courts in this and other districts have approved debtors’ entry into

commitment and/or engagement letters in connection with exit financing, and the incurrence of



                                                   13
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG       Doc 473     Filed 05/30/19      Page 14 of 18



obligations under such letters, based on such debtors’ reasonable business judgement, in other

chapter 11 cases. See, e.g., In re Panda Temple Power, LLC, Case No. 17-10839 (LSS) (Bankr.

D. Del. Dec. 18, 2017) [Docket No. 468] (authorizing debtors to enter into exit financing fee

letter); In re Optima Specialty Steel, Inc., Case No. 16-12789 (KJC) (Bankr. D. Del. Sept. 27,

2017) [Docket No. 1062] (authorizing debtors to enter into exit financing commitment letter and

related fee letter); In re Triangle USA Petroleum Corp., Case No. 16-11566 (MFW) (Bankr. D.

Del. Jan. 23, 2017) [Docket No. 632] (authorizing debtors to enter into exit financing

engagement letter); In re Chaparral Energy, Inc., No. 16-11144 (LSS) (Bankr. D. Del. Dec. 14,

2016) [Docket No. 647] (authorizing debtors to enter into exit financing mandate letter); In re

Verso Corp., Case No. 16-10163 (KG) (Bankr. D. Del. May 25, 2016) [Docket No. 963]

(authorizing debtors to enter into exit financing engagement letters and related fee letter).

II.     The Debtors’ Fee, Expense, and Indemnity Obligations are Entitled to Allowed
        Administrative Expense Status under Sections 503(b) and 507(a)(2) of the
        Bankruptcy Code.

                 20.      The Debtors’ obligations under the Commitment and Engagement Letters

and the Fee Letters are entitled to allowed administrative expense status in respect of each of the

Debtors as “actual, necessary costs and expenses of preserving the estate.”               11 U.S.C.

§ 503(b)(1)(A), 507(a)(2). As discussed above, each such obligation was necessary to secure the

ABL Commitment Parties’ and the Term Loan Engagement Parties’ arrangement and

syndication services, and the Notes Engagement Parties’ placement and underwriting services,

which the Debtors and their advisors determined were the best terms under which the Debtors

could obtain the exit financing that is essential to the Debtors’ ability to consummate the Plan on

the timeframe contemplated by the Restructuring Support Agreement.                   Under similar

circumstances, courts have recognized that obligations undertaken in connection with a debtor’s

exit financing commitment agreements are entitled to administrative expense status. See In re

                                                 14
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG         Doc 473    Filed 05/30/19     Page 15 of 18



Optima Specialty Steel, Inc., Case No. 16-12789 (KJC) (Bankr. D. Del. Sept. 27, 2017) [Docket

No. 1062] (approving fees and expenses incurred pursuant to the exit financing commitment and

fee letters as allowed administrative expense claims); In re Triangle USA Petroleum Corp., Case

No. 16-11566 (MFW) (Bankr. D. Del. Jan. 23, 2017) [Docket No. 632] (approving fees and

expenses incurred pursuant to the exit financing engagement letter as allowed administrative

expense claims); In re Chaparral Energy, Inc., No. 16-11144 (LSS) (Bankr. D. Del. Dec. 14,

2016) [Docket No. 647] (approving fees and expenses incurred pursuant to the exit financing

mandate letter as allowed administrative expense claims); In re Verso Corp., Case No. 16-10163

(KG) (Bankr. D. Del. May 25, 2016) [Docket No. 963] (approving fees and expenses incurred

pursuant to the exit financing engagement and fee letters as allowed administrative expense

claims).

                 21.      The Arrangers’ services are critical to the Debtors’ ability to consummate

a Plan that maximizes creditor recoveries and leaves the Debtors with a sustainable capital

structure and liquidity upon emergence, and the fees, expenses, and indemnities provided in the

Commitment and Engagement Letters and the Fee Letters were necessary to induce the

Arrangers to enter into such agreements. Accordingly, the Debtors respectfully submit that all

fees, expenses, and indemnities in the Commitment and Engagement Letters and the Fee Letters

are entitled to allowed administrative expense status under sections 503(b) and 507(a)(2) of the

Bankruptcy Code.

III.    Waiver of Bankruptcy Rule 6004(a) Notice Requirements and 6004(h) Stay.

                 22.      Bankruptcy Rule 6004(a) requires notice of a proposed use, sale or lease

of property outside the ordinary course of business to be given in accordance with Rule 2002 of

the Bankruptcy Code, including the requirement that 21 days’ notice be provided to all creditors

and other parties in interest. Fed. R. Bankr. P. 6004(h). Bankruptcy Rule 6004(h) provides that

                                                   15
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG        Doc 473    Filed 05/30/19        Page 16 of 18



an “order authorizing the use, sale, or lease of property . . . is stayed until the expiration of 14

days after entry of the order, unless the court orders otherwise.” Id.

                 23.      Waivers of the notice requirements of Bankruptcy Rule 6004(a) and the

stay provided by Bankruptcy Rule 6004(h) are warranted here. The Arrangers, working in good

faith with the Debtors, have already spent time and incurred expenses negotiating term sheets

and other documentation and will incur additional expenses in the coming weeks as they, as

applicable, syndicate the facilities, structure, underwrite, and place the New Notes, and finalize

documentation, and prepare for the Effective Date of the Plan. Therefore, it is important that the

Commitment and Engagement Letters and the Fee Letters become effective and enforceable

against the Debtors immediately to give the ABL Commitment Parties, the Term Loan

Engagement Parties, and the Notes Engagement Parties the certainty they need to move forward

with their processes and facilitate confirmation and consummation of the Plan and the Debtors’

successful emergence from chapter 11. For these reasons, the Bankruptcy Rule 6004(h) stay

should be waived.

                                             NOTICE

                 24.      The Debtors will provide notice of this motion by overnight mail to:

(i) Linda J. Casey of the Office of the United States Trustee for the District of Delaware;

(ii) Kramer Levin Naftalis & Frankel LLP and Bayard, P.A. as co-counsel to the Creditors’

Committee; (iii) the United States Attorney’s Office for the District of Delaware; (iv) the

attorneys general for the states in which the Debtors conduct business; (v) Akin Gump Strauss

Hauer & Feld LLP as counsel to the ad hoc group of first lien noteholders; (vi) Milbank LLP as

counsel to the ad hoc group of crossover noteholders; (vii) Jones Day as counsel to the ad hoc

group of 1.5 lien noteholders; (viii) Simpson Thacher & Bartlett LLP as counsel to JPMorgan

Chase Bank, N.A. as administrative agent and collateral agent under the Debtors’ prepetition

                                                  16
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG        Doc 473     Filed 05/30/19    Page 17 of 18



asset-based revolving credit facility; (ix) Wilmington Trust, National Association, as trustee

under the First Lien Notes and the Second Lien Notes; (x) Arnold & Porter Kaye Scholer LLP as

counsel to Wilmington Savings Fund Society, FSB, as trustee under the 1.5 Lien Notes; (xi) The

Bank of New York Mellon, as trustee under the Borden Debentures; (xii) Simpson Thacher &

Bartlett LLP and Landis Rath & Cobb LLP as counsel to the administrative agent and collateral

agent under the Debtors’ postpetition financing facilities; (xiii) the Internal Revenue Service;

(xiv) the Securities and Exchange Commission; (xv) the Pension Benefit Guaranty Corporation;

(xvi) the Environmental Protection Agency; and (xvii) all parties that have requested notice

pursuant to Bankruptcy Rule 2002. A copy of the motion is available on the Debtors’ case

website at http://www.omnimgt.com/HexionRestructuring.

                                       NO PRIOR MOTION

                 25.      The Debtors have not made any prior motion for the relief sought in this

motion to this Court or any other.




                                                  17
US-DOCS\107933366.15RLF1 21324610v.1
                Case 19-10684-KG        Doc 473      Filed 05/30/19      Page 18 of 18



                 The Debtors respectfully request that the Court enter the Proposed Order, granting

the relief requested in its entirety and any other relief as is just and proper.

Dated:     May 29, 2019
           Wilmington, Delaware                 /s/ Brendan J. Schlauch
                                                Mark D. Collins (No. 2981)
                                                Michael J. Merchant (No. 3854)
                                                Amanda R. Steele (No. 5530)
                                                Brendan J. Schlauch (No. 6115)
                                                RICHARDS, LAYTON & FINGER, P.A.
                                                One Rodney Square
                                                920 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: 302-651-7700
                                                Fax:           302-651-7701
                                                Email:         collins@rlf.com
                                                               merchant@rlf.com
                                                               steele@rlf.com
                                                               schlauch@rlf.com
                                                - and -
                                                George A. Davis (admitted pro hac vice)
                                                Andrew M. Parlen (admitted pro hac vice)
                                                Hugh Murtagh (admitted pro hac vice)
                                                LATHAM & WATKINS LLP
                                                885 Third Avenue
                                                New York, New York 10022
                                                Telephone:   (212) 906-1200
                                                Facsimile:   (212) 751-4864
                                                Email:       george.davis@lw.com
                                                             andrew.parlen@lw.com
                                                             hugh.murtagh@lw.com
                                                - and -
                                                Caroline A. Reckler (admitted pro hac vice)
                                                Jason B. Gott (admitted pro hac vice)
                                                LATHAM & WATKINS LLP
                                                330 North Wabash Avenue, Suite 2800
                                                Chicago, Illinois 60611
                                                Telephone:     (312) 876-7700
                                                Facsimile:     (312) 993-9767
                                                Email:         caroline.reckler@lw.com
                                                               jason.gott@lw.com
                                                Attorneys for the Debtors and Debtors in
                                                Possession


                                                   18
US-DOCS\107933366.15RLF1 21324610v.1
